As filed with the Securities and Exchange Commission on May 28, 2010 1933 Act Registration No. 002-85229 1940 Act Registration No. 811-03802 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 80 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 81 [ X ] (Check appropriate box or boxes) Neuberger Berman Income Funds (Exact Name of Registrant as Specified in Charter) 605 Third Avenue, 2nd Floor New York, New York10158-0180 (Address of Principal Executive Offices) Registrant’s Telephone Number, including Area Code: (212) 476-8800 Robert Conti Chief Executive Officer and President Neuberger Berman Income Funds 605 Third Avenue, 2nd Floor New York, New York10158-0180 (Name and Address of Agent for Service) With copies to: Arthur C. Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C.20006-1600 Approximate Date of Proposed Public Offering: Continuous It is proposed that this filing will become effective (check appropriate box): immediately upon filing pursuant to paragraph (b) on pursuant to paragraph (b) X 60 days after filing pursuant to paragraph (a)(1) on pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on pursuant to paragraph (a)(2) If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities being registered: Reserve Class shares of Neuberger Berman Tax-Free Money Fund. NEUBERGER BERMAN INCOME FUNDS CONTENTS OF POST-EFFECTIVE AMENDMENT NO. 80 ON FORM N-1A This Post-Effective Amendment consists of the following papers and documents. Cover Sheet Contents of Post-Effective Amendment No. 80 on Form N-1A Part A - Prospectus Part B - Statement of Additional Information Part C - Other Information Signature Pages Exhibit Index Exhibits This registration statement does not affect the registration of any series or any class of a series of the Registrant not included herein. Neuberger Berman Income Funds RESERVE CLASS Neuberger Berman Tax-Free Money Fund — NTFXX Prospectus July [ ], 2010 These securities, like the securities of all mutual funds, have not been approved or disapproved by the Securities and Exchange Commission, and the Securities and Exchange Commission has not determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. Contents NEUBERGER BERMAN INCOME FUNDS Fund Summary Neuberger Berman Tax-Free Money Fund 2 Descriptions of Certain Practices and Security Types 6 Additional Information about Principal Investment Risks 6 Information about Additional Risks 7 Management of the Fund 7 Financial Highlights 9 YOUR INVESTMENT Eligible Accounts 10 Maintaining Your Account 10 Market Timing Policy 13 Portfolio Holdings Policy 13 Buying Shares 14 Selling Shares 15 Share Prices 16 Distributions and Taxes 16 Fund Structure 17 Fund Summary Neuberger Berman Tax-Free Money Fund Reserve Class Shares (NTFXX) GOAL The Fund seeks the highest available current income that is exempt from federal income tax and, to the extent possible, is not a tax preference item for federal alternative minimum tax purposes, that is consistent with safety and liquidity. FEES AND EXPENSES These tables describe the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly None from your investment) Annual Fund Operating Expenses (expenses that you pay each year as a % of the value of your investment) Management fees [ ] Distribution (12b-1) fees None Other expenses [ ] Total annual operating expenses [ ] Fee waiver and/or expense reimbursement [ ] Total annual operating expenses after fee waiver and/or expense reimbursement1 [ ] The expense example can help you compare costs among mutual funds. The example assumes that you invested $10,000 for the periods shown, that the Fund earned a hypothetical 5% total return each year, and that the Fund’s expenses were those in the table. Actual performance and expenses may be higher or lower. 1 Year 3 Years 5 Years 10 Years Reserve Class $[ ] $[ ] $[ ] $[ ] 1Neuberger Berman Management LLC (NBM) has contractually undertaken to forgo current payment of fees and/or reimburse the Fund so that the investment management fee is limited to the rate of 0.08% of the Fund’s average daily net assets through 3/31/2013. The Fund has agreed that it will repay NBM for fees and expenses forgone or reimbursed provided that repayment does not cause the Fund’s investment management fee to exceed 0.08% of its average daily net assets. Any such repayment must be made within three years after the year in which NBM incurred the expense. PRINCIPAL INVESTMENT STRATEGIES To pursue its goal, the Fund normally invests at least 80% of its net assets in high-quality, short-term municipal securities. The Fund also normally invests at least 80% of its net assets in securities the interest on which is not a tax preference item for federal alternative minimum tax purposes. The principal issuers of these securities are state and local governments and their agencies located in any of the fifty states, the District of Columbia, Puerto Rico, and other U.S. territories and possessions. The Fund seeks to maintain a stable $1.00 share price. The Fund’s dividends are generally exempt from federal income tax but a portion thereof may be a tax preference item for federal alternative minimum tax purposes. A portion of the dividends you receive may also be exempt from state and local income taxes, depending on where you live. The Portfolio Managers monitor a range of economic, financial and political factors in order to weigh the yields of municipal securities of various types and maturities against their levels of interest rate and credit risk. Based on their analysis, the Portfolio Managers invest the Fund’s assets primarily in a mix of municipal securities, including variable and floating rate securities, that is intended to provide as high a tax-exempt yield as possible without violating the Fund’s credit quality policies or jeopardizing the stability of its share price. 2 Tax-Free Money Fund The Fund may invest up to 20% of its net assets in securities the interest income on which is subject to federal, state and/or local income tax and/or is a tax preference item for federal alternative minimum tax purposes. The Fund is subject to federal regulations for money market funds that set strict standards for credit quality, maturity and liquidity, in an effort to maintain liquidity and a stable share price. The Fund may change its goal without shareholder approval, although it does not currently intend to do so. The Fund will not change its policy of normally investing at least 80% of its net assets in high-quality, short-term municipal securities without providing shareholders at least 60 days’ notice. This test is applied at the time the Fund invests; later percentage changes caused by a change in Fund assets or market values will not require the Fund to dispose of a holding. The Fund is not an appropriate investment for tax-advantaged retirement accounts, such as 401(k) plan accounts or individual retirement accounts, and may not be beneficial for investors in low tax brackets. PRINCIPAL INVESTMENT RISKS Most of the Fund’s performance depends on credit quality and interest rates. There can be no guarantee that the Fund will achieve its goal. The Fund is a mutual fund, not a bank deposit, and is not guaranteed or insured by the Federal Deposit Insurance Corporation or any other government agency. Although the Fund has maintained a stable share price since its inception and intends to continue to do so, its share price could fluctuate, meaning that it is possible to lose money by investing in the Fund. The following factors can significantly affect the Fund’s performance: Interest Rate Risk. The Fund’s yield will fluctuate in response to changes in interest rates. The value of the Fund’s investments can decline when interest rates rise. Short-term securities tend to react to changes in short-term interest rates. Credit Risk. A decline in the credit quality of an issuer or a provider of credit or liquidity support for a security can cause the price of a money market security to decrease. Even among high-quality, short-term municipal securities, there is the risk that an issuer could go into default, which would affect the Fund’s performance. Because the Fund emphasizes high credit quality, the Portfolio Managers may decide not to invest in the highest-yielding eligible investments for money market funds. This may mean that its yield is lower than that available from certain other tax-free money market funds. Municipal Securities Risk. The municipal securities market could be significantly affected by adverse political and legislative changes, as well as uncertainties in the municipal securities market related to taxation. To the extent that the Fund invests in “private activity bonds,” a part of its dividends will be a tax preference item for purposes of the federal alternative minimum tax. Recent Market Conditions. Recent events have resulted in fixed income instruments experiencing unusual liquidity issues, increased price volatility and, in some cases, credit downgrades and increased likelihood of default. The financial condition of federal, state and local governments may be sensitive to market events, which may, in turn, adversely affect the marketability of notes and bonds they issue. Recent declines in real estate prices and general business activity are reducing tax revenues of many state and local governments and could affect the economic viability of projects that are the sole source of revenue to support various private activity bonds. Because the situation in the markets is widespread and largely unprecedented, it may be unusually difficult to identify both risks and opportunities using past models of the interplay of market forces, or to predict the duration of these market events. 3 Tax-Free Money Fund PERFORMANCE The bar chart and table below provide an indication of the risks of investing in the Fund. The bar chart shows how the Fund’s performance has varied from year to year. The table next to the bar chart shows what the returns would equal if you averaged out actual performance over various lengths of time. Past performance (before and after taxes) is not a prediction of future results. Visit www.nb.com or call 800-877-9700 for updated performance information. YEAR-BY-YEAR % RETURNS AS OF 12/31 EACH YEAR* Best quarter: [ ]% Worst quarter: [ ]% Year-to-date performance as of 6/30/2010: [ ]% AVERAGE ANNUAL TOTAL % RETURNS AS OF 12/31/09* Since Inception 1 Year (12/19/2005) Tax-Free Money Fund [ ] [ ] * For the period from 12/19/2005 (the Fund’s inception) to 9/10/2007, the Fund was organized in a single-tier structure. For the period from 9/ 11/2007 to 10/5/2008, the Fund was organized as a feeder fund in a master-feeder structure. As of 10/6/2008, the Fund is organized in a single-tier structure. Returns would have been lower if NBM had not reimbursed certain expenses and/or waived a portion of the investment management fee during the periods shown. INVESTMENT MANAGERS Neuberger Berman Management LLC (NBM) is the Fund’s investment manager. Neuberger Berman Fixed Income LLC (NBFI) is the Fund’s sub-adviser. PORTFOLIO MANAGERS The Fund is managed by William J. Furrer (Senior Vice President of NBM and NBFI), and Kristian J. Lind (Senior Vice President of NBM and NBFI). Messrs. Furrer and Lind have co-managed the Fund’s assets since 2007. 4 Tax-Free Money Fund BUYING AND SELLING SHARES Shares of the Fund are available through certain investment providers such as banks, brokerage firms, and financial advisers. If you use an investment provider, you must contact your investment provider to buy or sell shares of the Fund. Shares of the Fund are also available directly from NBM. Investors may buy shares directly in various ways: By wire or by telephone Call 888-556-9030 for instructions Investors may sell shares directly in various ways: By mail If regular, first-class mail, send to: If express delivery, registered mail, or Neuberger Berman Funds certified mail, send to: Boston Service Center Neuberger Berman Funds P.O. Box 8403 c/o State Street Bank and Trust Company Boston, MA 02266-8403 30 Dan Road Canton, MA 02021 By fax or by telephone Call 888-556-9030 for instructions Shares of the Fund are also available as cash sweep vehicles for certain institutional investors. The minimum initial investment in Reserve Class shares is $1 million. The price you pay for each Reserve Class share is its net asset value per share. When you buy shares, you will receive the next share price to be calculated after your order has been accepted. The Fund pays you the full share price when you sell shares. When you sell shares, you will receive the next share price to be calculated after your order has been accepted. The Fund calculates its share price as of 3:00 p.m., Eastern time, on business days. The Fund generally is open for business every day that both the New York Stock Exchange and the Federal Reserve Wire System are open. TAX INFORMATION The part of the Fund’s dividends that it designates as “exempt-interest dividends” will be excludable from your gross income for federal income tax purposes. (Accordingly, investment in the Fund’s shares is not appropriate for tax-exempt investors, which will not benefit from that exclusion.) Distributions of the Fund’s taxable net investment income and net capital gains, if any, will be taxable to you. Exempt-interest dividends the Fund pays may be subject to state and local income taxes. In addition, a portion of those dividends is expected to be attributable to interest on private activity bonds that you must treat as a tax preference item for purposes of calculating your liability, if any, for the federal alternative minimum tax. PAYMENTS TO INVESTMENT PROVIDERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase the Fund through an investment provider or other financial intermediary (such as a bank, brokerage firm, or financial adviser), the Fund and/or NBM and/or its affiliates may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the investment provider or other financial intermediary and its employees to recommend the Fund over another investment. Ask your investment provider or visit its website for more information. 5 Tax-Free Money Fund Descriptions of Certain Practices and Security Types As a money market fund, the Fund is subject to federal regulations setting strict standards for credit quality, maturity and liquidity, in an effort to maintain liquidity and a stable share price. The regulations limit investments to the top two short- term rating categories of credit quality and unrated securities determined by the Portfolio Managers to be of equivalent quality (“unrated equivalents”). Securities in the highest rating category and unrated equivalents must have a remaining maturity of 397 days or less and securities in the second highest rating category and unrated equivalents must have a remaining maturity of 45 calendar days or less. Effective June 30, 2010, the regulations will require the Fund to maintain a dollar- weighted average portfolio maturity (“WAM”) of 60 calendar days or less, using a method that makes allowance for the interest rate adjustments of variable and floating rate securities (a standard to which the Fund has long adhered) and a dollar- weighted average portfolio life (“WAL”) of 120 calendar days or less, determined without reference to such readjustments. The regulations require the Fund to hold at least 30% of its total assets in “Weekly Liquid Assets”, as that term is defined in the Statement of Additional Information. Additional Information about Principal Investment Risks This section provides additional information about the Fund’s principal investment risks described in the Fund Summary section. Interest Rate Risk. Money market securities have varying levels of sensitivity to changes in interest rates. In general, the value of the Fund’s investments can decline when market interest rates rise and, conversely, the value of the Fund’s investments can rise when market interest rates decline. In general, the longer the maturity of a money market security, the greater the effect a change in interest rates could have on the security’s price. Short-term securities tend to react to changes in short-term interest rates. A low interest rate environment may prevent the Fund from generating a positive yield and could impair the Fund’s ability to maintain a stable share price. Credit Risk. Credit risk is the risk that issuers may fail, or become less able, to make payments when due. Changes in the actual and perceived creditworthiness of an issuer, factors affecting an issuer directly (such as management changes, labor relations, collapse of key suppliers or customers, or material changes in overhead), factors affecting the industry in which a particular issuer operates (such as competition or technological advances) and changes in general social, economic or political conditions can increase the risk of default by an issuer, which can affect a security’s credit quality or value. Entities providing credit or liquidity support also can be affected by these types of changes. A downgrade or default affecting any of the Fund’s securities could affect the Fund’s performance. Municipal Securities Risk. The municipal securities market could be significantly affected by adverse political and legislative changes or litigation at the federal or state level, as well as uncertainties in the municipal securities market related to taxation or the rights of municipal security holders. In addition, changes in market conditions and the financial condition of the issuers may adversely affect the yield and value of the Fund’s municipal securities investments. Because many municipal securities are issued to finance similar types of projects, especially those related to education, health care, transportation and utilities, conditions in those sectors can affect the overall municipal securities market. The amount of public information available about municipal securities is generally less than that for corporate securities. To the extent that the Fund invests in “private activity bonds,” its dividends may be a tax preference item for purposes of the federal alternative minimum tax. Those bonds are issued by or on behalf of public authorities to finance various privately operated facilities. A private activity bond generally is not backed by the credit of any governmental or public authority (or the general credit of the private user); instead, principal and interest on the bond are payable only from the facility financed thereby and the revenues it generates. Consult your tax adviser for more information. Generally, the Fund purchases municipal securities the interest on which, in the opinion of counsel to the issuer, is exempt from federal income tax. There is no guarantee that such an opinion will be correct, and there is no assurance that the Internal Revenue Service will agree with such an opinion. Municipal securities generally must meet certain regulatory requirements to 6 distribute interest that is exempt from federal income tax. If any municipal security held by the Fund fails to meet such requirements, the interest received by the Fund from its investment in such security and distributed to shareholders would be taxable. Recent Market Conditions. Recent events have resulted in fixed income instruments experiencing unusual liquidity issues, increased price volatility and, in some cases, credit downgrades and increased likelihood of default. These events have reduced the willingness of some lenders to extend credit, and have made it more difficult for borrowers to obtain financing on attractive terms, if at all. As a result, the value of many types of debt securities has been reduced. The financial condition of federal, state and local governments may be sensitive to market events, which may, in turn, adversely affect the marketability of notes and bonds they issue. Recent declines in real estate prices and general business activity are reducing tax revenues of many state and local governments and could affect the economic viability of projects that are the sole source of revenue to support various private activity bonds. Because the situation in the markets is widespread and largely unprecedented, it may be unusually difficult to identify both risks and opportunities using past models of the interplay of market forces, or to predict the duration of these market events. Securities in which the Fund invests may become less liquid in response to market developments or adverse investor perceptions. In some cases, traditional market participants have been less willing to make a market in some types of debt instruments, which has affected the liquidity of those instruments. Illiquid investments may be harder to value, especially in changing markets, and if the Fund is forced to sell such investments to meet redemptions or for other cash needs, the Fund may suffer a loss. Information about Additional Risks When the Fund anticipates adverse market, economic, political or other conditions, or receives large cash inflows, it may temporarily depart from its goal and use a different investment strategy (including leaving a significant portion of its assets uninvested) for defensive purposes. Doing so could help the Fund avoid losses, but may mean lost opportunities. Uninvested assets do not earn income for the Fund, which may have a significant negative impact on the Fund’s yield. In addition, different factors could affect the Fund’s performance and the Fund may not achieve its goal. Furthermore, the Fund could produce income that is not tax-exempt. Management of the Fund Investment Manager Neuberger Berman Management LLC (the “Manager”) is the Fund’s investment manager, administrator, and distributor. Pursuant to an investment advisory agreement, the Manager is responsible for choosing the Fund’s investments and handling its day-to-day business. The Manager carries out its duties subject to the policies established by the Board of Trustees. The investment advisory agreement establishes the fees the Fund pays to the Manager for its services as the Fund’s investment manager and the expenses paid directly by the Fund. The Manager engages Neuberger Berman Fixed Income LLC (“NB Fixed Income”) as sub-adviser to choose the Fund’s investments and handle its day-to-day business. As investment manager, the Manager is responsible for overseeing the activities of NB Fixed Income. Together, the Neuberger Berman affiliates manage approximately $173 billion in total assets (as of 12/31/2009) and continue an asset management history that began in 1939. For the 12 months ended 3/31/2010, the management/administration fees paid to the Manager by the Fund’s Reserve Class were []% of its average net assets, after any reimbursements or waivers. A discussion regarding the basis for the approval of the investment advisory and sub-advisory agreements by the Board of Trustees is available in the Fund’s annual report to shareholders dated March 2009. The Manager has voluntarily agreed to reimburse or waive certain expenses of the Reserve Class of the Fund so that the total annual operating expenses of that class are limited to 0.23% of average net assets. This arrangement does not cover interest, 7 taxes, brokerage commissions and extraordinary expenses. The Manager may, at its sole discretion, modify or terminate this voluntary commitment without notice to the Fund. Portfolio Managers William J. Furrer, Senior Vice President, Neuberger Berman Management LLC and Neuberger Berman Fixed Income LLC, joined Neuberger Berman Fixed Income LLC in 2005. Previously, Mr. Furrer managed funds for another investment adviser since 1990. Kristian J. Lind, Senior Vice President, Neuberger Berman Management LLC and Neuberger Berman Fixed Income LLC, joined Neuberger Berman Fixed Income LLC in 2005. Previously, Mr. Lind was an assistant portfolio manager with another investment adviser. 8 Financial Highlights Neuberger Berman Tax-Free Money Fund — Reserve Class YEAR ENDED MARCH 31, 2006 2007 2008 20092010 PER-SHARE DATA ($) Data apply to a single share throughout each period indicated. You can see what the Fund earned (or lost), what it distributed to investors, and how its share price changed. Share price (NAV) at beginning of period 1.0000 1.0000 1.0000 1.0004 Plus: Income from investment operations Net investment income 0.0282 0.0350 0.0120 0.0168 Net gains/losses — realized 0.0000 0.0000 0.0004 0.0018 Subtotal: income from investment operations 0.0282 0.0350 0.0124 0.0186 Minus: Distributions to shareholders Income dividends 0.0282 0.0350 0.0120 0.0168 Capital gain distributions — 0.0000 0.0000 0.0024 Subtotal: distributions to shareholders 0.0282 0.0350 0.0120 0.0192 Equals: Share price (NAV) at end of period 1.0000 1.0000 1.0004 0.9998 RATIOS (% OF AVERAGE NET ASSETS) The ratios show the Fund’s expenses and net investment income — as they actually are as well as how they would have been if certain reimbursement and/or waiver and/or expense offset arrangements had not been in effect. Net expenses — actual 0.17(4) 0.18 0.19(4) 0.22 Gross expenses(5) 0.36(4) 0.33 0.30(4) 0.27 Expenses(6) 0.19(4) 0.19 0.19(4) 0.22 Net investment income — actual 3.30(4) 3.51 2.84(4) 1.76 OTHER DATA Total return shows how an investment in the Fund would have performed over each period, assuming all distributions were reinvested. Total return (%)(7) 2.86(8) 3.56 1.21(8) 1.94 Net assets at end of period (in millions of dollars) 1,165.1 1,753.3 2,034.2 750.2 The figures from 9/11/2007 to 10/5/2008 are from periods during which the Fund was organized as a feeder fund in a master-feeder structure. All of the above figures have been audited by Tait, Weller & Baker LLP, the Fund’s independent registered public accounting firm. Their report, along with full financial statements, appears in the Fund’s most recent shareholder report (see back cover). (1) Period from 12/19/2005 (beginning of operations) to 10/31/2006. (2) Year ended 10/31/2007. (3) Period from 11/1/2007 to 3/31/2008. (4) Annualized. (5) Shows what this ratio would have been if there had been no expense reimbursement and/or waiver of a portion of the investment management fee. (6) Shows what this ratio would have been if there had been no expense offset arrangements. (7) Would have been lower if Neuberger Berman Management LLC had not reimbursed certain expenses and/or waived a portion of the investment management fees. (8) Not annualized. 9 Your Investment Eligible Accounts The Fund offers Reserve Class shares for purchase by investors directly and through investment providers. Reserve Class shares are also available as cash sweep vehicles for certain institutional investors. The Reserve Class has a minimum initial investment of $1 million. The Reserve Class shares described in this prospectus are also available to other accounts managed by Neuberger Berman or its affiliates and other investment providers. The fees and policies outlined in this prospectus are set by the Fund and by Neuberger Berman Management LLC (“NBM”). However, if you use an investment provider, most of the information you will need for managing your investment will come from your investment provider. This includes information on how to buy and sell Reserve Class shares, investor services, and additional policies. In exchange for the services it offers, your investment provider may charge fees, which are generally in addition to those described in this prospectus. Maintaining Your Account Purchasing Shares as Cash Sweep Vehicles The Fund offers Reserve Class shares as cash sweep vehicles for investment advisory, brokerage and other accounts managed or established at Neuberger Berman or its affiliates. All investments must be made in U.S. dollars. The Fund is designed so that available credit cash balances held in an eligible account can be automatically invested in Fund shares. All such available cash balances in an eligible account are automatically invested in Fund shares on a daily basis. These amounts include proceeds of securities sold in your account. Purchasing Shares Directly or Through an Investment Provider When you buy shares — Instructions for buying shares directly from NBM are under “Buying Shares.” See “Investment Providers” if you are buying shares through an investment provider. Whenever you make an initial investment in the Fund or add to an existing account, you will be sent a statement confirming your transaction if you bought shares directly. Investors who bought shares through an investment provider should contact their investment provider for information regarding transaction statements. All investments must be made in U.S. dollars. When you purchase shares, you will receive the next share price to be calculated after your order has been accepted. Purchase orders are deemed “accepted” when the Fund’s transfer agent has received your payment for the shares. NBM will process orders on the day received if your payment is received by the close of the Federal Reserve Wire System (“Federal Reserve”) (6:00 p.m., Eastern time). Fund investors whose purchase orders are converted to “federal funds” before 6:00 p.m., Eastern time, will accrue a dividend the same day. Normally, dividends are first earned or accrued the day your purchase order is accepted. When you sell shares — If you bought your shares directly from NBM, instructions for selling shares are under “Selling Shares.” See “Investment Providers” if you want to sell shares you purchased through an investment provider. You can place an order to sell some or all of your shares at any time. When you sell shares, you will receive the next share price to be calculated after your order has been accepted. Redemption orders are deemed “accepted” when the Fund’s transfer agent receives your order to sell. Fund investors whose order to sell shares is accepted before 3:00 p.m., Eastern time, will not receive dividends on the day of the sale. 10 In some cases, when you purchase shares directly from NBM or from an investment provider, you will have to place your order to sell shares in writing, and you will need a Medallion signature guarantee (see “Medallion Signature Guarantees”). If your account falls below the minimum initial investment level of $1 million, the Fund has the right to request that you bring the balance back up to the minimum level. If you have not done so within 60 days, we may close your account and redeem the proceeds. The Fund reserves the right to pay in kind for redemptions. The Fund does not redeem in kind under normal circumstances, but would do so when NBM has determined that it is in the best interests of the Fund’s shareholders as a whole. Investors are urged to call 888-556-9030 before effecting any large redemption. Statements and confirmations — Please review your account statements and confirmations carefully as soon as you receive them. You must contact us within 30 days if you have any questions or notice any discrepancies. Otherwise, you may adversely affect your right to make a claim about the transaction(s). Placing orders by telephone — Fund investors have the option of placing telephone orders, subject to certain restrictions. This option is available to you unless you indicate on your account application (or in a subsequent letter to us or to State Street Bank and Trust Company) that you do not want it. Whenever we receive a telephone order, we take steps to make sure the order is legitimate. These may include asking for identifying information and recording the call. As long as the Fund and its representatives take reasonable measures to verify the authenticity of calls, investors may be responsible for any losses caused by unauthorized telephone orders. Proceeds from the sale of shares — The proceeds from the shares you sell are generally sent the same business day your sell order is executed, and nearly always within seven business days. Proceeds may be delayed beyond this time in unusual circumstances where the law allows additional time if needed. The Fund does not issue certificates for shares. Other policies — Under certain circumstances, the Fund reserves the right to: ● suspend the offering of shares ● reject any purchase order ● suspend or reject future purchase orders from any investor who does not provide payment to settle a purchase order ● suspend the telephone order privilege ● satisfy an order to sell Fund shares with securities rather than cash, for certain very large orders ● suspend or postpone your right to sell Fund shares or postpone payments on redemptions for more than seven days, on days when trading on the New York Stock Exchange (“Exchange”) is restricted, or as otherwise permitted by the Securities and Exchange Commission (“SEC”) ● suspend or postpone your right to sell Fund shares, or postpone payments on redemptions for more than seven days, on days when the Exchange, the Federal Reserve or the bond market is closed ● suspend or postpone your right to sell Fund shares, or postpone payments on redemptions for more than seven days, on days when the Exchange, the Federal Reserve, or the bond market closes early (e.g., on the eve of a major holiday or because of a local emergency, such as a blizzard) ● postpone payments for redemption requests received after 3:00 p.m., Eastern time, until the next business day, which would mean that your redemption proceeds would not be available to you on the day you placed your redemption order ● suspend your right to sell Fund shares and postpone payments on redemptions for more than seven days in the event the Board of Trustees determines to liquidate the Fund pursuant to Rule 22e-3 under the Investment Company Act of 1940, as amended ● change its investment minimums or other requirements for buying and selling, or waive any minimums or requirements for certain investors 11 ● remain open and process orders to purchase or sell Fund shares when the Exchange is closed. Medallion Signature Guarantees You may need a Medallion signature guarantee when you sell shares directly or through an investment provider. A Medallion signature guarantee is a guarantee that your signature is authentic. Most banks, brokers, and other financial institutions can provide you with one. Some may charge a fee; others may not, particularly if you are a customer of theirs. Medallion signature guarantees are required for a variety of transactions including requests for changes to your account or to the instructions for distribution of proceeds. We reserve the right to require a Medallion signature guarantee on any transaction at our discretion. A notarized signature from a notary public is not a Medallion signature guarantee. Investment Providers The Reserve Class shares available in this prospectus may also be purchased through certain investment providers such as banks, brokerage firms and financial advisers. The fees and policies outlined in this prospectus are set by the Fund and by NBM. However, if you use an investment provider, most of the information you will need for managing your investment will come from that provider. This includes information on how to buy and sell Reserve Class shares, investor services, and additional policies. If you use an investment provider, you must contact that provider to buy or sell shares of the Fund described in this prospectus. Additional Payments To Investment Providers NBM and/or its affiliates pay additional compensation, out of their own resources and not as an expense of the Fund, to certain investment providers or other financial intermediaries, including affiliates, in connection with the sale, distribution, retention and/or servicing of Fund shares. If your investment provider receives such payments, these payments may create an incentive for your investment provider or its employees to recommend or sell shares of the Fund to you. If you have purchased shares of the Fund through an investment provider, please speak with your investment provider to learn more about any payments it receives from NBM and/or its affiliates, as well as fees and/or commissions the investment provider charges. You should also consult disclosures made by your investment provider at the time of purchase. Any such payments by NBM or its affiliates will not change the net asset value or the price of Fund shares. For more information, please see the Fund’s Statement of Additional Information. Information Required From New Accounts To help the U.S. government fight the funding of terrorism and money laundering activities, federal law requires all financial institutions to obtain, verify, and record information that identifies each person who opens an account. When you open an account, you will be asked for your name, address, date of birth, and social security number or other identifying number. You may also be asked to provide other identifying documents. If we cannot verify the information you supply to us or if it is incomplete, we may be required to return your funds or redeem your account. 12 Market Timing Policy In light of the nature and high quality of the Fund’s investments and its investment strategy to maintain a stable share price, the market-timing policies adopted by the Fund’s Board of Trustees that are applicable to other funds in the fund family are generally not applicable with respect to frequent purchases and redemptions of the Fund’s shares (“market-timing activities”). It is expected that the Fund will be used by shareholders for short-term investing and by certain selected accounts utilizing the Fund as a cash sweep vehicle. However, frequent purchases and redemptions of Fund shares can interfere with Fund management and affect costs and performance for other shareholders. Therefore, under certain circumstances, the Fund reserves the right to reject any purchase order or suspend the telephone order privilege in order to combat such activities. Portfolio Holdings Policy A description of the Fund’s policies and procedures with respect to the disclosure of its portfolio holdings is available in the Fund’s Statement of Additional Information. The complete portfolio holdings for the Fund are available at www.nb.com. Daily holdings will be posted on the following business day. The Fund’s complete portfolio holdings will remain available at this website until the subsequent day’s holdings have been posted. Effective October 7, 2010, additional information concerning the Fund’s complete portfolio holdings, including the Fund’s WAM and WAL, will be posted five business days after the end of the month and will remain available at this website for six months thereafter. Complete portfolio holdings for the Fund will also be available in reports on Form N-Q, Form N- CSR and, beginning January 2011, Form N-MFP filed with the SEC. Historical portfolio holdings are available upon request. 13 If you are buying or selling shares directly, instructions are provided in the following charts. Investors buying or selling shares through an investment provider should contact that investment provider for instructions. Buying Shares Method Things to know Instructions Wiring money A wire for a first investment must be for at least $1 million; if your balance should fall below this amount, we reserve the right to request that you bring your balance back up to the minimum. If you have not done so within 60 days, we may close your account and send you the proceeds by wire. Before wiring any money, call 888-556-9030 for an order confirmation Have your financial institution send your wire to State Street Bank and Trust Company and include your name, the fund name, your account number and other information as requested By telephone We do not accept phone orders for a first investment Additional shares will be purchased upon receipt of your money by our transfer agent Not available on retirement accounts Call 888-556-9030 to notify us of your purchase Immediately follow up with a wire 14 Selling Shares Method Things to know Instructions Sending us a letter We will wire the proceeds to the bank account designated on your application You may need a Medallion signature guarantee Please also supply us with your e-mail address and daytime telephone number when you write to us in the event we need to reach you Send us a letter requesting us to sell shares signed by all registered owners; include your name, account number, the fund name, the dollar amount or number of shares you want to sell, and any other instructions If regular first-class mail, send to: Neuberger Berman Funds Boston Service Center P.O. Box 8403 Boston, MA 02266-8403 If express delivery, registered mail, or certified mail, send to: Neuberger Berman Funds c/o State Street Bank and Trust Company 30 Dan Road Canton, MA 02021 Sending us a fax For amounts of up to $250,000 Not available if you have changed the address on the account in the past 15 days Write a request to sell shares as described above Call 888-556-9030 to obtain the appropriate fax number Calling in your order All phone orders to sell shares must be for at least $1,000 unless you are closing out an account Not available if you have declined the phone option Not available if you have changed the address on the account in the past 15 days Call 888-556-9030 to place your order Give your name, account number, the fund name, the dollar amount or number of shares you want to sell, and any other instructions. 15 Share Prices Because Reserve Class shares of the Fund do not have sales charges, the price you pay for each share of the Fund is its net asset value per share. Similarly, because there are no fees for selling shares, the Fund pays you the full share price when you sell shares. If you use an investment provider, that provider may charge fees that are in addition to those described in this prospectus. The Fund is generally open for business every day that both the Exchange and the Federal Reserve are open. The Exchange and the Federal Reserve are closed on all national holidays; the Exchange is also closed on Good Friday, and the Federal Reserve is closed on Columbus Day and Veterans Day. Fund shares normally will not be priced on those days and any other day the Exchange or the Federal Reserve is closed. On days when the financial markets or bond markets close early, such as the day after Thanksgiving and Christmas Eve, the Fund may close early and all orders received after such earlier closing times will be processed the following business day. Because fixed income securities trade in markets outside the Exchange, the Fund may decide to remain open and price its shares on a day when the Exchange is closed for unusual reasons. In such a case, the Fund would post a notice on www.nb.com. In general, every buy or sell order you place will go through at the next share price to be calculated after your order has been accepted (see “Maintaining Your Account” for instructions on placing orders). We cannot accept your purchase order until payment has been received. The Fund calculates its share price as of 3:00 p.m., Eastern time, on business days. If you use an investment provider, you should check with it to find out by what time your order must be received so that it can be processed the same day. Share Price Calculations The price of a Reserve Class share of the Fund is the total value of the Fund’s assets attributable to its Reserve Class minus the liabilities attributable to that class, divided by the total number of Reserve Class shares outstanding. When valuing portfolio securities, the Fund uses a constant amortization method in an effort to maintain a stable $1.00 share price. Although there can be no assurance, the Fund does not anticipate that its share price will fluctuate. Distributions and Taxes Distributions — The Fund pays out to shareholders its net investment income and any net realized capital gains it earns. The Fund ordinarily declares income dividends at approximately 4:00 p.m., Eastern time, on each business day and pays them monthly, and any short-term gain (that is, the excess of net short-term capital gain over net long-term capital loss) normally is paid annually in December. The Fund does not anticipate making any long-term capital gain distributions. The Fund’s income dividends are based on its estimated daily net income. To the extent actual income differs from the estimated amount, adjustments are made to future days’ income dividends. Unless you designate otherwise, your dividends (including distributions of short-term gain, if any) from the Fund will be reinvested in additional Reserve Class shares of the Fund. However, if you prefer, you may receive all dividends in cash. Dividends taken in cash can be sent to you by wire to a designated bank account. To take advantage of one of these options, please indicate your choice on your application. If you use an investment provider, you must advise it whether you wish your dividends to be reinvested in additional Reserve Class Fund shares or paid in cash. How distributions are taxed — The part of the Fund’s income dividends that is designated as “exempt-interest dividends” — essentially, the part of its dividends equal to the excess of its interest income that is excludable from gross income for federal income tax purposes over certain amounts disallowed as deductions — is excludable from its shareholders’ gross income for those purposes. Accordingly, shares of the Fund are not appropriate investments for tax-advantaged retirement plans and accounts and other tax-exempt investors. 16 Distributions of net investment income (other than exempt-interest dividends) and short-term gain are taxed as ordinary income. None of the Fund’s distributions will be attributable to “qualified dividend income” which is subject to a 15% maximum federal income tax rate for individual shareholders. Distributions generally are taxable to you (or, in the case of exempt-interest dividends, reportable by you) in the year you receive them. In some cases, however, distributions you receive in January are treated as if they had been paid the previous December 31st. Any exempt-interest dividends that a corporate shareholder receives will be included in “adjusted current earnings” for purposes of the federal alternative minimum tax, and part of the Fund’s income dividends may be a tax preference item for purposes of the federal alternative minimum tax. The Fund may invest in securities or use techniques that produce taxable income; the tax statement that we or your investment provider sends to you after the end of each calendar year will identify any dividends attributable to such income. How share transactions are taxed — Shareholders that sell (redeem) Fund shares will not realize a taxable gain or loss as long as the Fund maintains a share price of $1.00. Taxes and You The taxes you actually owe on taxable Fund distributions can vary with many factors, such as your marginal tax bracket and whether you owe alternative minimum tax. Most importantly, consult your tax professional. Everyone’s tax situation is different, and your tax professional should be able to help you answer any questions you may have. Fund Structure The Fund uses a “multiple class” structure. The Fund may offer one or more classes of shares that have an identical investment program but different arrangements for distribution and shareholder servicing and, consequently, different expenses. This prospectus relates solely to the Reserve Class of the Fund. 17 NEUBERGER BERMAN INCOME FUNDS Reserve Class Shares ●
